UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184830 Oconn Industries Corp (Exact name of registrant as specified in its charter) Nevada 27-3816969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Daws House, 33-35 Daws Lane, London, England NW7 4SD (Address of principal executive offices) 0-808-189-1222 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of December 10, 2013, there were 11,700,000 shares of the issuer’s common stock, par value $0.001, outstanding. 1 OCONN INDUSTRIES CORP FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2013 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 2 PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements. The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's July 31, 2013 Form 10K filed with the SEC on October 29, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending July 31, 2014. OCONN INDUSTRIES CORP. (A Development Stage Company) INDEX TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS From Inception on October 26, 2010 through October 31, 2013 Page Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Unaudited Condensed Interim Financial Statements 7 3 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Balance Sheets October 31, 2013 July 31, 2013 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ - $ 3,566 Prepaid expenses 1,685 - Total Current Assets 1,685 3,566 TOTAL ASSETS $ 1,685 $ 3,566 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) LIABILITIES Current Liabilities Accounts payable - 300 Due to related party 5,590 990 Total Current Liabilities 5,590 1,290 TOTAL LIABILITIES 5,590 1,290 STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock, par value $0.001, 75,000,000 shares authorized, 11,700,000 shares issued and outstanding 11,700 11,700 Additional paid-in capital 27,300 27,300 Deficit accumulated during the development stage (42,905) (36,724) Total Stockholders’ Equity (Deficit) (3,905) 2,276 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 1,685 $ 3,566 The accompanying condensed notes are an integral part of these condensed financial statements. 4 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended October 31, Cumulative From Inception on October 26, 2010 to October 31, 2013 2012 2013 REVENUES: $ - $ - $ - OPERATING EXPENSES: General and administrative 81 488 2,936 Professional fees 6,100 5,500 39,969 Total Operating Expenses 6,181 5,988 42,905 OTHER INCOME AND EXPENSE - - - NET LOSS $ (6,181) $ (5,988) $ (42,905) Basic and Diluted Loss per Common Share $ (0.00) $ (0.00) Basic and Diluted Weighted Average Common Shares Outstanding 11,700,00 11,700,00 The accompanying condensed notes are an integral part of these condensed financial statements. 5 OCONN INDUSTRIES CORP. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Three Months Ended October 31, Cumulative From Inception on October 26, 2010 to October 31, 2013 2012 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (6,181) $ (5,988) $ (42,905) Changes in operating assets and liabilities: Prepaid expenses (1,685) - (1,685) Prepaid legal fees - (4,800) - Accounts payable (300) 2,000 - Net cash used in operating activities (8,166) (8,788) (44,590) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party 4,600 - 5,590 Issuance of common stock for cash - - 39,000 Net cash provided by financing activities 4,600 - 44,590 Net increase (decrease) in cash and cash equivalents (3,566) (8,788) - Cash and cash equivalents - beginning of period 3,566 38,127 - Cash and cash equivalents - end of period $ - $ 29,339 $ - Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying condensed notes are an integral part of these condensed financial statements. 6 OCONN INDUSTRIES CORP. (A Development Stage Company) Notes to Unaudited Condensed Financial Statements October 31, 2013 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying condensed financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at October 31, 2013, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in condensed financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's July 31, 2013 audited financial statements.The results of operations for the period ended October 31, 2013 are not necessarily indicative of the operating results for the full years. NOTE 2 - CAPITAL STOCK Authorized Stock The Company has authorized 75,000,000 common shares, with a par value of $0.001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. Share Issuance Since inception (October 26, 2010) to October 31, 2013, the Company has issued 6,500,000 common shares at $0.002 per share for $13,000 in cash, being $6,500 for par value shares and $6,500 for capital in excess of par value and 5,200,000 common shares at $0.005 per share for $26,000 in cash, being $5,200 for par value shares and $20,800 for capital in excess of par value. There were 11,700,000 common shares issued and outstanding at October 31, 2013 and July 31, 2013. Of these shares, 6,500,000 were issued to officers and a director of the Company. The Company has no stock option plan, warrants or other dilutive securities. NOTE 3 – DUE TO RELATED PARTY As at October 31, 2013 and July 31, 2013, the Company was obligated to an officer, who is also a stockholder, for expenses paid for on behalf of and amounts advanced to the Company in exchange for a non-interest bearing demand loan with a balance of$5,590 and $990, respectively. NOTE 4 - GOING CONCERN AND LIQUIDITY CONSIDERATIONS The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. As at October 31, 2013, the Company has a loss from operations of $6,181, an accumulated deficit of $42,905 and has earned no revenues since inception. The Company intends to fund operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending July 31, 2014. 7 The ability of the Company to emerge from the development stage is dependent upon, among other things, obtaining additional financing to continue operations, and development of its business plan. In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You should carefully review the risks described in this Annual Report on Form 10-K and in other documents we file from time to time with the Securities and Exchange Commission (“SEC”). You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-Q to the “Company,” “Oconn Industries,” “we,” “us,” or “our” are to Oconn Industries Corp Results of Operations We have generated no revenues since inception and have incurred $42,905 in expenses through October 31, 2013. The following table provides selected financial data about our company for the period ended October 31, 2013 and the year ended July 31, 2013. Balance Sheet Date 10/31/13 7/31/13 Cash $ - $ 3,566 Total Assets $ 1,685 $ 3,566 Total Liabilities $ 5,590 $ 1,290 Stockholders’ Equity (Deficit) $ (3,905) $ 2,276 Plan of Operation Our auditors have issued a going concern opinion on our audited financial statements for the year ended July 31, 2013. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay for our expenses. This is because we have not generated any revenues and no sales are yet possible. There is no assurance we will ever reach this point. Accordingly, we must raise sufficient capital from sources. Our only other source for cash at this time is investments by others. We must raise cash to stay in business. In response to these problems, management intends to raise additional funds through public or private placement offerings. As of October 31, 2013, our company had $Nil in cash on hand. 9 Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are a start-up company and have not generated any revenues. We cannot guarantee success of our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. While the officers and directors have generally indicated a willingness to provide services and financial contributions if necessary, there are presently no agreements, arrangements, commitments, or specific understandings, either verbally or in writing, between the officers and directors and Oconn Industries. If we are unable to meet our needs for cash from either the money that we raise from future financings, or possible alternative sources, then we may be unable to continue, develop, or expand our operations. We currently do not have sufficient funds to operate our business for the next 12 months. We have no plans to undertake any product research and development during the next twelve months. There are also no plans or expectations to acquire or sell any plant or plant equipment in the current year of operations. Liquidity and Capital Resources Working Capital Period Ended October 31, 2013 Year Ended July 31, 2013 Current Assets $ 1,685 $ 3,566 Current Liabilities $ 5,590 $ 1,290 Working Capital (Deficiency) $ (3,905) $ 2,276 Cash Flows Three Months Ended October 31, 2013 Three Months Ended October 31, 2012 Cash Flows from (used in) Operating Activities $ (8,166 ) $ (8,788 ) Cash Flows from (used in) Investing Activities $ Nil - Cash Flows from (used in) Financing Activities $ 4,600 $ - Net Increase (decrease) in Cash During Period $ (3,566 ) $ (8,788) As at October 31, 2013, our company’s cash balance was $Nil compared to $3,566 as at July 31, 2013 and prepaid expense at October 31, 2013 were $1,685 compared with $Nil as at July 31, 2013. The decrease in cash was primarily due to prepaid professional fees and general and administrative for ongoing regulatory costs. 10 As at October 31, 2013, our company had total liabilities of $5,590 compared with total liabilities of $1,290 as at July 31, 2013. The increase in total liabilities was primarily attributed an increase in related party debt. As at October 31, 2013, our company had a working capital deficiency of $3,905 compared with working capital of $2,276 as at July 31, 2013. The decrease in working capital was primarily attributed the decrease in cash. Cash Flow from Operating Activities During the three months ended October 31, 2013, our company used $8,166 in cash from operating activities compared to cash used by operating activities of $8,788 during the three months ended October 31, 2012. Cash Flow from Investing Activities During the three months ended October 31, 2013 and 2012, our company used $Nil cash for investing activities. Cash Flow from Financing Activities During the three months ended October 31, 2013, our company received $4,600 in cash in financing activities from proceeds from a related party compared to cash provided by financing activities of $Nil for the three months ended October 31, 2012. In response to these problems, management intends to raise additional funds through public or private placement offerings. We cannot guarantee that future financings will be successful. Our officers have verbally agreed to advance an unspecified amount of funds as needed for the twelve month period from the date of this report to assist in start-up operations, in the event that the Company raises only a portion or none of the secondary Offering amount. While they have agreed to advance the funds, the agreement is verbal and is unenforceable as a matter of law. As at October 31, 2013 loans from related parties totaled $5,590. We received our initial funding of $39,000 through the sale of common stock to Eithne O’Connor, who purchased 4,000,000 shares of common stock at $0.002 on March 6, 2012 and Grainne O’Connor who purchased 2,500,000 shares at $0.002 on March 8, 2012 for total proceeds of $13,000. We sold 5,200,000 shares to 26 unaffiliated investors at $0.005 on July 4, 2012 for total proceeds of $26,000. Our financial statements from inception (October 26, 2010) through the period ended October 31, 2013, reported no revenues and a net loss of $42,905. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company”, we are not required to provide the information required by this Item. 11 Item 4. Controls and Procedures. Management’s Report on Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to our management, including our president (our principal executive officer, principal financial officer and principle accounting officer) to allow for timely decisions regarding required disclosure. As of the end of the quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our president (our principal executive officer, principal financial officer and principle accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our president (our principal executive officer, principal financial officer and principle accounting officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during the quarter ended October 31, 2013, that have materially or are reasonably likely to materially affect, our internal controls over financial reporting. PART II – OTHER INFORMATION Item 1. Legal Proceedings. We know of no material, existing or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A. Risk Factors. As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 12 Item 6. Exhibits. The following exhibits are included as part of this report: Exhibit No. Description 31.1 Rule 13(a)-14(a)/15(d)-14(a) Certification of Principal Executive and Financial Officer 32.1 Rule 1350 Certification of Principal Executive and Financial Officer 101.INS* XBRL Instance 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculations 101.DEF* XBRL Taxonomy Extension Definitions 101.LAB* XBRL Taxonomy Extension Labels 101.PRE* XBRL Taxonomy Extension Presentation * XBRL Information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OCONN INDUSTRIES CORP (Registrant) Dated: December 16, 2013 /s/ Eithne O’Connor Eithne O’Connor President, Chief Executive Officer, Chief Financial Officer, Treasurer and Director (Principal Executive, Financial, and Accounting Officer) 14
